Exhibit 23.3 Consent of Independent Registered Public Accounting Firm We hereby consent to the use in this Registration Statement of 1st Constitution Bancorp on Form S-4 of our report dated March 22, 2013, relating to the consolidated financial statements of Rumson-Fair Haven Bank & Trust Company, which are included in such Registration Statement. We also consent to the reference to us under the heading "Experts" in such Registration Statement. /s/ ParenteBeard LLC Clark, New Jersey January 22, 2014
